DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-14 are pending.
Claim 2 is canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (United States Patent Application Publication 2019/0044287) in view of Nishikata et al. (United States Patent 9,680,254) and further in view of Arai et al. (United States Patent Application Publication 2018/0191102).
With respect to Claim 1:
Lin discloses a connector (FIG. 2, 1) mateable with a mating connector (docking connector, [0029] lines 3-5) along a predetermined direction (FIG. 2, see notation X), wherein: 
the connector comprises at least a connector main (FIG. 2, 2); 
the connector main (FIG. 2, 2) comprises a holding member (FIG. 6, 23), a plurality of contacts (FIG. 2; 4, 5), and two lock portions (FIG. 2, 6); 
the holding member (23) has a plate-like portion (FIG. 8, 22); 
the contacts (4) are held by the holding member (23); 
each of the contacts (4) has a contact portion (FIG. 2, 41); 
on the plate-like portion, the contact portions (FIG. 8. 41) are arranged in a first direction (FIG. 2, see notation Y) perpendicular to the predetermined direction (FIG. 2, see notation X); 
the contact portions (41) are exposed on the plate-like portion (22) in a second direction (FIG. 2, see notation Z) perpendicular to both the predetermined direction (X) and the first direction (Y); 
each of the lock portions (6) has a held portion (FIG. 4; 62, 63, 65) and a spring portion (FIG. 4, 67); 

the spring portion (67) is resiliently deformable; 
the spring portion (67) extends from the held portion (FIG. 7, 62) in the predetermined direction (X); 
the spring portion (67) has a predetermined size (FIG. 7, d) in the second direction (Y); 
the spring portion (67) has a predetermined thickness (FIG. 7, 6) in a plane perpendicular to the second direction (Z); 
the predetermined size (d) is greater than the predetermined thickness (6) (d in FIG. 7 is larger than the thickness of 6, [0029] lines 23-34); 
the spring portion (67) has a locking protrusion (FIG. 4, 68) and a resilient supporting portion (FIG. 4, 67); 
the locking protrusion (68) protrudes outward in the first direction (FIG. 4, 682, FIG. 5, 68 protrude toward the outside of 3, the reinforce portion 682 protrudes on the tongue 22 more than lateral than the front bending portion 681 and the rear bending portion 683); and the resilient supporting portion (FIG. 4, 67) supports the locking protrusion (68.
Lin does not expressly disclose the mating connector comprises a mating lock portion and the locking protrusion and the mating lock portion lock a mated state where the connector and the mating connector are mated with each other.
However, Nishikata teaches the mating connector (FIG. 22, 500), comprises a mating lock portion (FIG. 22, 532) (Column 11, lines 16-19) and the locking protrusion (FIG. 22, 316) and the mating lock portion (FIG. 22, 532) lock a mated state where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin with the teachings of Nishikata and provide the mating connector comprises a mating lock portion and the mating lock portion lock a mated state where the connector and the mating connector are mated with each other so as to establish a secure latching mechanism between the connector and the docking connector after the mating operation is complete for retention means. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opposite sides)][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (Z)][AltContent: arrow][AltContent: textbox (Y)][AltContent: arrow]
    PNG
    media_image1.png
    564
    760
    media_image1.png
    Greyscale

Lin does not expressly disclose the connector main has a space which is positioned inward in the first direction beyond the spring portion; the space allows 
However, Arai teaches the connector main (FIG. 23, 110A) has a space (FIG. 23, see notation) which is positioned inward in the first direction (FIG. 23, Y) beyond the spring portion (FIG. 23, 184A); the space (FIG. 23, Y) allows resilient deformation of the spring portion (FIG. 23, 184A); the space (FIG. 23, see notation) communicates with opposite outsides of the connector main (FIG. 23, see notation) in the second direction (Z); and the space is, at least in part, visible when the connector main is viewed along the second direction (Z).
[AltContent: textbox (Opposite outsides)][AltContent: arrow][AltContent: textbox (space)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    850
    1112
    media_image2.png
    Greyscale


With respect to Claim 3:
Lin in view of Nishikata and further in view of Arai discloses the connector, wherein: the spring portion (Lin, 67) has an end (FIG. 2, see notation)    in the predetermined direction (Lin, Y); each of the lock portions (Lin, FIG. 4, 6) further has an additional held portion (Lin, FIG. 4, 66) which is provided on the end of the spring portion (Lin, 67); and the additional held portion (Lin, FIG. 4, 66) is held by the holding member (Lin, FIG. 2, 23).
With respect to Claim 4:
Lin in view of Nishikata and further in view of Arai discloses the connector, wherein: the connector main (Lin, FIG. 2, 23) further comprises a midplate (Lin, FIG. 2, 3); the contacts (Lin, FIG. 2; 4, 5) form two contact rows (Lin, FIG. 2); the contacts of each of the contact rows are arranged in the first direction (Lin, FIG. 24, 5 see notation Y); the contact rows (Lin, FIG. 2; 4, 5) are arranged apart from each other in the second direction (Z); the midplate (Lin, FIG. 2, 3) is held by the holding member (Lin, FIG. 2, 23) so as to be positioned between the contact rows in the second direction (Lin, FIG. 2, Z); 
With respect to Claim 11:
Lin in view of Nishikata and further in view of Arai discloses the connector, wherein: the locking protrusion (Lin, FIG. 4, 68) has a first bent portion (Lin, FIG. 4, 681), a slide surface (Lin, FIG. 4, 682), and a second bent portion (Lin, FIG. 4, 683); and the slide surface (Lin, FIG. 4, 683) couples the first bent portion (Lin, FIG. 4, 681) and the second bent portion (Lin, FIG. 4, 683) with each other in the predetermined direction. (Lin, FIG. 4, X).

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting each of the lock portions is held by the holding member only at the held portion, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector mateable with a mating connector along a predetermined direction, the connector comprises at least a connector main comprising a holding member, a plurality of contacts, and two lock portions; the contacts are held by the holding member; each contact has a contact portion; on a plate-like portion, the contact portions are arranged in a first direction and are exposed on the plate-like portion in a second direction each of the lock portions is held by the holding member only at the held portion; the connector main further comprises a guard portion which is held by the holding member; the guard portion has an end in the predetermined direction; and the end of the spring portion is positioned between the end of the guard portion and the held portion in the predetermined direction, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector mateable with a mating connector along a predetermined direction, wherein: the connector comprises at least a connector main comprising a holding member, a plurality of contacts, and two lock portions; the holding member has a plate-like portion; the contacts are held by the holding member and each contact has a contact portion that is arranged in a first direction perpendicular to the predetermined direction; the contact portions are exposed on the plate-like portion in a second direction perpendicular to both the predetermined direction and the first direction; each lock portion has a held portion and a spring portion; the held portion is held by the holding member; the spring each lock portion is held by the holding member only at the held portion; the connector main further comprises a regulating portion; the regulating portion is held by the holding member; and the regulating portion regulates a movement of the end of the spring portion in the second direction, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831